Citation Nr: 1309625	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  07-15 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from April 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran requested a Board hearing to be conducted in Washington, D.C., in his May 2007 substantive appeal; however, he indicated that he no longer desired a Board hearing in correspondence dated in December 2007.  Accordingly, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.702(e) (2012).

This case was remanded by the Board for development in April 2011 and it now returns for further appellate consideration.  As will be discussed further herein, the Board is satisfied that the agency of original jurisdiction (AOJ) has substantially complied with the remand directives and the Board may proceed with review of the issue of entitlement to an increased rating for PTSD.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In addition, the Board remanded the claims for increased ratings for mild polyneuropathy of the right and left feet in April 2011 for the issuance of a statement of the case (SOC).  Such a SOC was issued in January 2012.  The Veteran did not file a substantive appeal to this January 2012 SOC and, therefore, these issues are not properly before the Board. 

Additionally, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran is unemployed and has argued that such is due to symptoms of his service-connected PTSD.  Accordingly, while it was not captioned as an issue on the title page, the Board determined in the April 2011 remand that the issue of entitlement to a TDIU had been raised by the evidence of record in this case.  As such, the Board remanded the issue for further development.  Thereafter, the AOJ denied entitlement to a TDIU in a March 2012 rating decision.  While the Veteran did not submit a notice of disagreement as to such denial, the issue is considered "part and parcel" of the Veteran's claim for an increased rating for PTSD and, therefore, it remains on appeal and the Board has included on the title page of this decision.  However, for the reasons discussed below, the Board finds that additional development is necessary for the proper adjudication of the issue of entitlement to a TDIU.  Therefore, such issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  The Board notes that additional VA treatment records dated through March 2012 were added to the Veteran's Virtual VA claims file subsequent to the issuance of the January 2012 supplemental SOC (SSOC); however, the Veteran's representative waived RO consideration of this evidence in February 2013.  Therefore, the Board may properly consider such newly received evidence.  38 C.F.R. § 20.1304 (2012). 


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of episodic depression, sleep disturbances, nightmares, flashbacks, mood swings, irritability, intrusive thoughts, episodic suicidal ideations, episodic concentration difficulties, and an inability to be in crowds, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

CONCLUSION OF LAW

For the entire appeal period, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2006 letter, sent prior to the initial unfavorable decision issued in October 2006, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was provided pertinent information in the preadjudication August 2006 letter.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life. The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  Therefore, the Veteran has received all required VCAA notice concerning these claims.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, Social Security Administration (SSA) records and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Therefore, the Board finds that VA's duty to assist with respect to obtaining records has been fulfilled. 

Additionally, the Veteran has been provided with VA examinations in September 2006 and October 2011 in order to adjudicate his increased rating claim.  Neither the Veteran nor his representative have argued that the examinations are inadequate for rating purposes.  Moreover, the Board finds these examinations to be adequate in order to evaluate the Veteran's PTSD as they include an interview with the Veteran, a review of the record, including the claims file and the electronic medical records, and a full examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary. 

As indicated previously, the Board remanded this case in April 2011 to allow the Veteran's updated VA treatment records to be obtained and provide him with a VA examination. The AOJ has obtained the Veteran's identified medical records and provided him a new VA examination in October 2011.  Therefore, the Board finds that the AOJ has substantially complied with the April 2011 remand directives such that no further action is necessary in this regard.   See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426 (1994); (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Merits of the Claim

The Veteran is current in receipt of a 30 percent evaluation for his service-connected PTSD.  He contends that such disability is more severe than as reflected by the currently assigned rating.  Additionally, he alleges that his PTSD symptomatology renders him unemployable.  Therefore, the Veteran claims that he is entitled to a higher rating for his PTSD.

Historically, the Veteran's claim for service connection for PTSD was granted in a May 2004 Board decision.  Thereafter, in a June 2004 rating decision, the AOJ implemented such grant and assigned an initial 30 percent rating, effective March 7, 2001.  Thereafter, the Veteran entered a notice of disagreement as to the propriety of the initially assigned rating in October 2004 and a statement of the case was issued in April 2005.  However, the Veteran failed to perfect his appeal by filing a timely substantive appeal.  Moreover, no additional evidence pertinent to the Veteran's PTSD was associated with the claims file prior to expiration of the appeal period, i.e., June 30, 2005.  38 C.F.R. § 3.156(b) (when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Thereafter, VA received the Veteran's current claim for an increased rating for PTSD in August 2006.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

Under the General Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness".  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

An August 2005 VA treatment record reflects that, upon mental status examination, the Veteran was neatly groomed in casual attire.  His speech was at a normal rate and volume, and was in terse tones.  The Veteran's mood was "not real good, but better."  His affect was anxious, edgy, and irritable.  Thought process was linear and there was no observed abnormality of abstract thought.  The Veteran was very irritable and expressed a lot of anger.  There was no suicidal or homicidal ideation.  The Veteran was alert and oriented.  He had good intelligence, but his concentration and focus remained impaired.  The Veterans judgment was grossly intact and  his insight was present.  

In April 2006, the Veteran was noted to be very irritable, expressing overt anger that had caused him to leave church the day before as he was afraid he would say something inappropriate.  Mental status examination in April 2006 and June 2006 was essentially the same as in August 2005.

A September 2006 VA psychological examination reflected the Veteran's complaints of nightmares, flashbacks, sleep disturbances, intrusive thoughts, avoidance behaviors, startle response, social withdrawal, isolation, mood swings and irritability.  He indicated that these symptoms were continuous and moderately severe.  In addition, he reported being afraid that he might hurt someone if they "bother him" and that he had stopped driving as a result.  He had been married to his wife for nearly 40 years and reported being very happy with his marriage, that they had raised three children "very well" and that he had retired from work in 1998.  He reported that he had partially responded to medication but that he was not able to cope with normal functioning in society and that he did not have the ability to work with the current regimen of medication and therapy.  Suicidal ideations, homicidal ideations, auditory hallucinations, visual hallucinations, paranoid thoughts, delusions and panic attacks were denied.

Mental status examination conducted by the September 2006 VA examiner found the Veteran to be cooperative, his speech to be goal-directed, his affect to be restricted and his mood to be depressed.  He was alert and oriented but only able to remember two objects out of three.  Examination was negative of auditory hallucinations, visual hallucinations, paranoid thoughts, delusions, grandiosity or obsessive compulsive disorder symptoms.  Following this examination, a GAF of 45 was assigned.

A November 2006 VA treatment note indicated that the Veteran's speech was of normal rate and volume and that he was neatly groomed.  Mood was described as "so so" and affect was found to be anxious.  Thought process was found to be linear with no abnormalities of abstract thought observed by the examiner.  Judgment was found to be grossly intact, insight was found to be present and concentration and focus were found to be impaired.  The Veteran reported having no relationships outside of his home and refused a volunteer position at a local hospital due to his physical problems.  Examination was negative for suicidal or homicidal ideations.

A February 2007 VA treatment note found the Veteran's affect to be appropriate, his mood to be good and his speech to be normal.  He was noted to be alert and oriented with an appropriate appearance.  Thought processes were logical and thought content was lucid without perceptual disturbances.  Judgment was found to be intact and insight was found to be good.

A May 2008 VA treatment note contained the Veteran's reports of having strong suicidal ideations in January 2008 that did not progress to planning.  He noted that he took out his edginess and frustration on his family.  Mental status examination found the Veteran's speech to be terse but of normal rate and volume and his affect to be anxious.  He described his mood as "good, better."  Thought process were noted to contain no abnormality in abstract thought.  Judgment was found to be grossly intact and insight was found to be present while concentration and focus remained impaired.  Examination was negative for homicidal ideation, psychosis or bizarre or unusual ideation.  The examiner noted that the Veteran's PTSD symptoms prevented gainful employment as well as interfered with functional relationships in the community and at home.

In a March 2009 VA treatment note, the Veteran reported that he "tried to keep busy" by attending Bible study, meeting with other Veterans for coffee and reading.  He also reported that his nightmares were "dwindling off."  

A July 2010 VA treatment note reflected the Veteran's reports of coping with the recent death of his father as well as continued complaints of sleep with nightmares, depression, anger and an inability to tolerate crowds.  Suicidal and homicidal ideations were denied.  Mental status examination found him to be alert and oriented and fairly groomed and dressed. Attention and concentration were found to be appropriate and speech was found to be logical and goal-directed.  Judgment and insight were found to be intact, affect was found to be less constricted and mood was found to be less depressed.  There was no active psychosis noted on examination.

An October 2010 VA treatment note contained the Veteran's reports of conflicts with his brother regarding the recent death of his father, continued nightmares and continued inability to be in crowds of people.  He reported that his depression had improved with medication and that his sleep had been restful.  Mental status examination found him to be fairly groomed and dressed with appropriate attention and concentration.  His speech was found to be logical and goal-directed while judgment and insight were found to be intact.  Affect was found to be less constricted, mood was found to be less depressed.  There was no active psychosis noted on examination. 

A July 2011 VA treatment note reflected the Veteran's continued reports of poor sleep with nightmares, anger and mood swings.  He reported that his medications were helpful with his depression but that the mood swings still aggravated him.  Mental status examination found him to be fairly groomed and dressed with intermittent eye contact.  Attention and concentration were found to be appropriate, speech was found to be logical and goal-directed and judgment and insight were found to be intact.  Affect was found to be mildly constricted and mood was found to be mildly depressed.  There were no active psychosis noted on examination.

An October 2011 VA Disability Benefits Questionnaire (DBQ) reflected the Veteran's continued complaints of mood swings and social isolation in that he attended to church but sometimes left and "can go for days not caring if he is around people."  He reported that his marital status and family history were unchanged, that his social relationships were "good and bad" and that he "got along" with his family.  Affect was found to be mildly labile and mood found to be normal on mental status examination.   Following an examination, a GAF of 65 was assigned.  The examiner found that the Veteran's occupational and social impairment resulted in an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks and that he generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 

A March 2012 VA treatment note reflected the Veteran's continued complaints of poor sleep with nightmares, depression, anger and difficulties concentrating.  He reported that his depression and mood swings had improved with the use of medication.  Mental status examination found him to be fairly dressed and groomed with appropriate attention and concentration.  Speech was found to be goal-directed and logical while judgment and insight were found to be intact.  Affect was found to be less constricted and mood was found to be less depressed.

Following a review of the relevant evidence of record, which includes VA treatment records dated through March 2012, the Veteran's own statements, and the VA examination reports dated in September 2006 and October 2011, the Board concludes that the Veteran is not entitled to a rating in excess of 30 percent for his PTSD.  In this regard, the Board finds that, for the entire appeal period, such disability is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of episodic depression, sleep disturbances, nightmares, flashbacks, mood swings, irritability, intrusive thoughts, episodic suicidal ideations, and an inability to be in crowds, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's episodic depression, sleep disturbances, nightmares, flashbacks, mood swings, irritability, intrusive thoughts, episodic suicidal ideations, episodic concentration difficulties and an inability to be in crowds, are contemplated in his current 30 percent rating.

As indicated previously, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with reduced reliability and productivity.  With respect to the symptoms noted to be indicative of a 50 percent rating, the Board notes that the Veteran's judgment was consistently found to be intact while his insight was consistently found to be present, intact, or good.  Likewise, there is no evidence of impaired abstract thinking.  The Board notes that he reported depression in a July 2010 VA treatment note, but indicated that it had improved with medication in October 2010 and July 2011 VA treatment notes.  His speech was consistently found to be goal-directed and logical.  While the Veteran's affect has been variously described as anxious, edgy, irritable, restricted, mildly constricted, and mildly labile, it has not been noted to be flattened.  Additionally, there is no evidence that the Veteran experiences panic attacks and has, in fact, denied them during the course of the appeal.  While the Veteran could only remember two out of three objects in September 2006, there is no other indication that he has impairment of short- or long-term memory.  There is also no evidence that he has difficulty in understanding complex commands.  The Board notes that, while the Veteran reported in a May 2008 VA treatment note that he had suicidal ideations in January 2008, such ideations were subsequently denied.

Furthermore, in a September 2006 VA treatment note, the Veteran reported that he had been married for 40 years and that he was happy with his marriage, suggesting that he was able to maintain a social relationship.  Although he reported having no relationships outside of his house in an October 2006 VA treatment note, he later reported attending Bible study and that he had coffee with other Veterans in a March 2009 VA treatment note, suggesting that he was able to establish social relationships.  

Furthermore, the record establishes that the Veteran retired from work in 1998 and that he declined a volunteer position in a hospital due to his physical problems, not his PTSD.  An October 2011 VA examiner determined that the Veteran's PTSD was not severe enough to prevent gainful employment as he reported no avoidance symptoms, chatted readily on examination, and that there was little evidence of distress found.  The Board also notes that the Veteran is in receipt of SSA disability benefits based on his back disability.  Therefore, the Board finds that the Veteran's PTSD symptomatology does not result in occupational impairment with reduced reliability and productivity.

While mood disturbances, suicidal ideations and difficulty in establishing and maintaining effective work and social relationships are considered in the rating criteria for higher evaluations, the Board finds that such symptoms as noted during this period are not of such a severity or frequency so as to more nearly approximate a higher rating. Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to an initial rating in excess of 30 percent.


The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include episodic depression, sleep disturbances, nightmares, flashbacks, mood swings, irritability, intrusive thoughts, episodic suicidal ideations, episodic concentration difficulties and an inability to be in crowds.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 30 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

Additionally, the Board notes that the Veteran was assigned a GAF score of 45 in September 2006 and a GAF score of 65 in October 2011.  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).   A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Although the Veteran has been assigned a GAF score reflecting mild to serious symptoms, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for PTSD.  While a GAF score of 45 represents serious symptoms or any serious impairment in social, occupational or school functioning, the Board notes that the mental status examinations conducted during this period detail only mild to moderate symptoms indicative of a 30 percent rating.   Therefore, as the Veteran's PTSD symptoms, as detailed previously, are contemplated by his 30 percent evaluation and, absent more severe symptoms, a higher rating is not warranted.

Moreover, the Board finds that, during such time period, the Veteran's PTSD symptomatology, described above, does not more nearly approximate a 70 or 100 percent rating.  Specifically, there is no evidence that the Veteran has occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas, or, total occupational and social impairment.  In this regard, the evidence fails to demonstrate primarily such symptomatology as flattened affect; impaired speech; panic attacks; difficulty understanding complex commands; impairment of memory, judgment, or abstract thinking; disturbances of motivation and mood; obsessional rituals; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hearing self or others; inability to perform activities of daily living; disorientation to time or place; or memory loss.  Therefore, for the foregoing reasons, the Board finds that the Veteran is not entitled to an rating in excess of 30 percent for PTSD.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.   

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

As indicated in the Introduction, in Rice, supra, the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, as the Veteran's TDIU claim is being remanded for additional development, no further discussion of such is necessary at this time.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 30 percent for PTSD. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.  


ORDER

A rating in excess of 30 percent for PTSD is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to a TDIU so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In April 2011, the Board determined that the issue of entitlement to a TDIU had been raised by the evidence of record in this case.  As such, the Board remanded the issue in order for the AOJ to conduct all appropriate development, to include providing the Veteran with a VCAA-compliant notice as to a TDIU, obtaining outstanding treatment records, and obtaining an opinion as to the effect his service-connected disabilities, to include his PTSD, has on his employability.  In this regard, the Board specifically requested in the remand directive pertaining to the PTSD examination that the examiner render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  In this regard, the examiner was advised that the Veteran is service-connected for PTSD, diabetes mellitus, mild polyneuropathy of the bilateral feet, tinnitus, and left ear hearing loss.  The Board further directed that, if the examiner's opinion was not fully responsive, a separate opinion regarding such matter should be obtained from an appropriate medical professional.  

Following the Board's April 2011 remand, the Veteran was afforded a VA examination so as to assess the nature and severity of his PTSD in October 2011.  At such time, the examiner opined that the Veteran's PTSD was not severe enough to cause individual unemployability.  He further indicated that, considered solely from the viewpoint of mental health, the Veteran was able to work.  The examiner also indicated that, while some symptoms of PTSD were present, these were not numerous on examination.  For instance, the Veteran offered no avoidance symptoms, he chatted readily, and had little evidence of distress.  Therefore, the examiner opined, PTSD was not severe enough to prevent gainful employment.

The Veteran was also afforded a VA examination so as to assess the nature and severity of his mild polyneuropathy of the bilateral.  At such time, the examiner noted that the Veteran had polyneuropathy and cervical myleopathy causing mild incomplete paralysis in all four extremities.  It was further observed that B6, B12, and folate deficiency and diabetes were all potential causes of polyneuropathy.  The examiner indicated that, given the Veteran's excellent glycemic control over at least the past 6 years, diabetes is likely a minor contributor to his sensory deficits.  He further opined that the Veteran's sensory loss would not prevent employment in most occupations.

However, neither the October 2011 or December 2011 VA examiner offered an opinion regarding whether the Veteran's service-connected disabilities jointly render him unemployable.  Moreover, there is no opinion of record addressing his tinnitus and left ear hearing loss.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  Id.  Therefore, the Board finds that a remand in order to obtain an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate medical professional to offer an opinion regarding the Veteran's TDIU claim.  

In proffering an opinion, the examiner should review the claims file, to include the medical and lay evidence of record, and then offer an opinion as to whether the Veteran's service-connected disabilities, singularly or jointly, render him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  In this regard, the Veteran is service-connected for PTSD, diabetes mellitus, mild polyneuropathy of the bilateral feet, tinnitus, and left ear hearing loss.  All opinions expressed should be accompanied by supporting rationale.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


